Case 1:19-cr-00488-RM Document 23 Filed 12/05/19 USDC Colorado Page 1 of 3




                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLORADO

CASE NO.         19-CR-00488-RM

UNITED STATES OF AMERICA,

                 Plaintiff,

v.

RICHARD HOLZER,

            Defendant.
_____________________________________________________________________________

              JOINT PROPOSED TRIAL AND MOTIONS SCHEDULE
_____________________________________________________________________________

        Mr. Richard Holzer, by and through his attorney Mary V. Butterton, together with the

Government, through Assistant United States Attorney Julia Martinez and Trial Attorney

Michael Songer, submits this proposed litigation schedule.

        This schedule is made with the assumption that the Court will grant the Defendant’s

Unopposed Motion to Exclude 180 Days from the Requirements of the Speedy Trial Act (Doc.

22). The parties have calculated that the Speedy Trial “clock” will expire on July 28, 2020. 1



        May 1, 2020:               Deadline for Government’s 404(b) and Expert Disclosures
        May 15, 2020:              Pretrial Motions Due
        June 1, 2020:              Response to Motions Due; Deadline for Defense Expert Disclosure
        June 15, 2020:             Reply to Responses Due (if necessary)
        June 22, 2020:             Motions Hearing
        July 9, 2020:              Trial Preparation Conference
        July 13, 2010:             Jury Trial



1
  The indictment was filed on November 21, 2019. (Doc. 15). Fourteen days elapsed between the filing of the
indictment and the filing of Defendant’s Motion to Exclude on December 5, 2019. (Doc 22). Taking 180 days from
December 5, then adding the remaining 56 days remaining on the requirements of the Speedy Trial Act, results in an
expiration date of July 28, 2020.
Case 1:19-cr-00488-RM Document 23 Filed 12/05/19 USDC Colorado Page 2 of 3




                                  Respectfully submitted,

                                  VIRGINIA L. GRADY
                                  Federal Public Defender

                                  s/ Mary V. Butterton
                                  MARY V. BUTTERTON
                                  Assistant Federal Public Defender
                                  633 17th Street, Suite 1000
                                  Denver, CO 80202
                                  Telephone: (303) 294-7002
                                  FAX: (303) 294-1192
                                  Mary_Butterton@fd.org
                                  Attorney for Defendant


                                  JASON R. DUNN
                                  United States Attorney

                                  By: s/ Julia Martinez
                                  Julia Martinez
                                  Assistant U.S. Attorney
                                  U.S. Attorney’s Office
                                  1801 California St., Ste. 1600
                                  Denver, CO 80202
                                  Telephone: 303-454-0100
                                  E-mail: Julia.Martinez@usdoj.gov
                                  Attorney for Government

                                  ERIC S. DREIBAND
                                  Assistant Attorney General
                                  Civil Rights Division, U.S. Department of Justice

                                  By: s/ Michael J. Songer
                                  Michael J. Songer
                                  Trial Attorney
                                  Civil Rights Division, Criminal Section
                                  950 Pennsylvania Avenue, NW
                                  Washington, DC 20530
                                  Telephone: 202-305-1762
                                  E-mail: Michael.Songer@usdoj.gov
                                  Attorney for Government




                                     2
Case 1:19-cr-00488-RM Document 23 Filed 12/05/19 USDC Colorado Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on December 5, 2019, I electronically filed the foregoing with the
Clerk of Court using the CM/ECF system, which will send notification of such filing to the
following e-mail addresses:

       Julia Martinez, Assistant United States Attorney
       Email: Julia.martinez@usdoj.gov

and I hereby certify that I have mailed or served the document or paper to the following non
CM/ECF participant in the manner (mail, hand-delivery, etc.) indicated by the non-participant’s
name:

       Richard Holzer (via U.S. Mail)



                                             s/ Mary V. Butterton
                                             MARY V. BUTTERTON
                                             Assistant Federal Public Defender
                                             633 17th Street, Suite 1000
                                             Denver, CO 80202
                                             Telephone: (303) 294-7002
                                             FAX: (303) 294-1192
                                             Mary_Butterton@fd.org
                                             Attorney for Defendant




                                                3
